Citation Nr: 1618702	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for leukemia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served in the Navy Reserve with a period of active duty for training (ACDUTRA) from July 1992 to March 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for leukemia with leukoplakia and graft versus host disease.  The current agency of original jurisdiction (AOJ) is the VA RO in Seattle, Washington.  A claim for service connection for leukemia was received in March 2010.  

In January 2016, the Veteran testified at a Board videoconference hearing at the local RO in Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's currently diagnosed acute myelogenous leukemia, status post chemotherapy and bone marrow transplant, in remission had its onset during a period of ACDUTRA.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for acute myelogenous leukemia, status post chemotherapy and bone marrow transplant, in remission have been met.  38 U.S.C.A. §§ 101(22), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), (c)(1), 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for leukemia, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for Leukemia

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A.		 § 101(21), (22) (West 2014), (24); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

While leukemia is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015), the presumptive service connection theories based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R.	 § 3.303(b) (2015)) or manifesting within one year of service separation (38 C.F.R.	 § 3.307 (2015)) do not apply in this case because the Veteran did not serve 90 days or more of active service.  See 38 C.F.R. § 3.307(a)(1).  The Veteran served on ACDUTRA from July 1992 to March 1993.  See DD Form 214.  

The Veteran essentially contends that the claimed leukemia began during the July 1992 to March 1993 period of ACDUTRA.  See generally January 2016 Board hearing transcript.  In a November 2013 substantive appeal (on a VA Form 9), the Veteran contended that symptoms of leukemia were present during service, but misdiagnosed causing the leukemia not to be diagnosed until after service separation.  See also August 2012 notice of disagreement. 

First, the evidence of record demonstrates that the Veteran has current diagnosed acute myelogenous leukemia, status post chemotherapy and bone marrow transplant, in remission.  See e.g., February 2008 private treatment record, December 2010 VA examination report.

Turning to the question of whether the leukemia was incurred during the period of ACDUTRA, an October 1992 dental health questionnaire (during the ACDUTRA period) notes that the Veteran endorsed fainting or dizziness.  A January 1993 service treatment record notes that the Veteran reported cold symptoms with runny nose, congestion, and sneezing.  An assessment of acute viral rhinitis was noted. 

December 1993 laboratory results reflect findings of neutropenia and macrocytosis.  In a March 2016 private medical opinion, Dr. D.W. opined that the Veteran's acute leukemia was clearly present at the time of the December 1993 blood tests.  Private treatment records associated with the claims file note that the Veteran was diagnosed with leukemia in June 1994 based on a bone marrow biopsy.  The private treatment records note that the Veteran underwent chemotherapy and a bone marrow transplant in 1994.  

In a January 2010 written statement, the Veteran's mother reported that the Veteran was significantly less active after he returned from service compared to prior to entering the Navy Reserve.  She reported that the Veteran slept a lot and did not participate in sports he enjoyed prior to service.  She reported that the Veteran's health continued to worsen until he was diagnosed with leukemia in May 1994.  

At the January 2016 Board hearing, the Veteran testified that he experienced extreme fatigue and dizziness that began during service as well as one instance of almost fainting.  See Board hearing transcript at 7-9.  The Veteran testified that he sought medical attention in January 1993 due to extreme dizziness and fainting that was diagnosed as a cold.  See id.  The Veteran testified that it was extremely difficult for him to pass the physical fitness test due to difficulty running, which the Veteran contended was a symptom of leukemia.  See id. at 10.  The Board finds the Veteran's statements to be competent and credible and consistent with the other lay and medical evidence of record, specifically the Veteran's endorsement of fatigue and dizziness on the October 1992 dental health questionnaire and his mother's January 2010 lay statements.  As such, the Board finds that the Veteran experienced symptoms of fatigue during the ACDUTRA period from July 1992 to March 1993.  38 U.S.C.A. § 1154(b) (West 2014).   

In a March 2016 private medical opinion, Dr. D.W. (an oncologist) noted that, based on the Veteran's history and review of a January 1993 service treatment record, the Veteran experienced significant fatigue during service from July 1992 to March 1993.  Dr. D.W. noted that the Veteran's acute leukemia, diagnosed by a bone marrow biopsy in June 1994, was clearly present in December 1993 based on laboratory findings of neutropenia and macrocytosis at that time.  Dr. D.W. opined 

that, it is more likely than not that the Veteran's leukemia began prior to March 1993 during the period of ACDUTRA because the disease showed objective signs of being present and impairing bone marrow function nine months after discharge and, therefore, was almost certainly present during the period of service.  Dr. D.W. opined that the Veteran's symptoms of fatigue further supported the presence of the disease prior to March 1993.

In a March 2016 private medical opinion, Dr. M.P. (the Veteran's primary care physician), based on the Veteran's history and review of a January 1993 service treatment record and December 1993 laboratory results, opined that, based on the decreased stamina and lightheadedness, it is more likely than not that the Veteran was showing early signs of leukemia before he was discharged in March 1993.  
Dr. M.P. noted that these are non-specific findings, but, in a fit young person, would be worrisome for an underlying medical problem.  

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson,	 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  The history provided to Dr. D.W. and Dr. M.P. by the Veteran is the same history of fatigue and decreased stamina in service that the Veteran detailed at the January 2016 Board hearing and which the Board has found to be credible.  As such, the Board finds the March 2016 private medical opinions to be of significant probative value.


Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the leukemia was incurred in active service; thus, the criteria for 
service connection for acute myelogenous leukemia, status post chemotherapy and bone marrow transplant, in remission have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for acute myelogenous leukemia, status post chemotherapy and bone marrow transplant, in remission, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


